ALLOWABILITY NOTICE
Claims 1-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Eberhardt, III et al. (US PGPUB No. 2013/0198119), Tsironis (US PGPUB No. 2018/0316705) [as cited in 892 dated 5/5/2021], Moran (US Patent No. 9,716,791) [as cited in 892 dated 11/10/2021], Kekre et al. (US Patent No. 9,298,788) [as cited in 892 dated 11/2/2020], Batoukov et al. (US PGPUB No. 2019/0370610) [as cited in 892 dated 11/2/2020], Robins et al. (US PGPUB No. 2015/0293755) [as cited in 892 dated 11/2/2020], Chelsa et al. (US PGPUB No. 2008/0052774) [as cited in 892 dated 11/2/2020], Farrell et al. (US Patent No. 9,686,338) [as cited in 892 dated 11/10/2021], Anchan et al. (US Patent No. 9,351,128) [as cited in 892 dated 11/10/2021], Balasaygun (US PGPUB No. 2015/0140981) [as cited in 892 dated 11/10/2021], Su et al. (US Patent No. 8,732,326) [as cited in 892 dated 11/10/2021], Lin et al. ("Hybrid Real-Time Matrix Factorization for Implicit Feedback Recommendation Systems", IEEE, doi: 10.1109/ACCESS.2018.2819428, pp. 21369-21380, 2018) [as cited in 892 dated 11/10/2021], Sunny et al. ("Implementation of a self-adaptive real time recommendation system using spark machine learning libraries", IEEE, doi: 10.1109/SPICES.2017.8091310, 2017, pp. 1-7) [as cited in 892 dated 11/10/2021], and feeds from known adversarial attack types. Furthermore, using machine learning a score, recommendations and feedback are generated. These features along with the other recited features of independent claims 1, 15 and 18 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 22, 2022